J-A11041-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA             :   IN THE SUPERIOR COURT OF
                                          :        PENNSYLVANIA
                                          :
              v.                          :
                                          :
                                          :
 DENNIS PAUL HUDGENS                      :
                                          :
                    Appellant             :   No. 576 WDA 2020

    Appeal from the Judgment of Sentence Entered November 19, 2019
   In the Court of Common Pleas of Clearfield County Criminal Division at
                     No(s): CP-17-CR-0000032-2019


BEFORE: McLAUGHLIN, J., KING, J., and McCAFFERY, J.

DISSENTING MEMORANDUM STATEMENT BY McLAUGHLIN, J.:

FILED: DECEMBER 15, 2021

      I respectfully dissent. I believe that the trial court did not abuse its

discretion when it denied Hudgens’ motion to suppress the results of the

search he underwent pursuant to the “all persons present” warrant. Unlike the

Majority, I would find that the warrant was valid and therefore, the search did

not violate Hudgens’ constitutional rights. Hence, I would affirm the trial

court’s denial of Hudgens’ motion to suppress. Accordingly, I respectfully

dissent.

      This Court set forth Pennsylvania’s well-established law concerning “all

persons present” warrants in Commonwealth v. Hawkins, 880 A.2d 678

(Pa.Super. 2005). There we held that although “all persons present” warrants

are generally disfavored, they are constitutional if based on a sufficient nexus
J-A11041-21



between the person to be searched, the location, and the original activity

suspected. See id. at 680.

      I believe that the Majority has expanded the requirements necessary for

issuance and approval of an all persons present warrant. Pennsylvania law

does not require a finding that the illegal activity so permeate the location that

persons not involved would find it noxious to linger there, see Maj. Mem. at

15, nor even that the location be dedicated to the illegal activity, see id. at

16.

      Presently, the court found that a sufficient nexus existed between the

people present in the residence, the IP address (related to the residence) from

which child sexual abuse images were disseminated, and the crimes related

to sexual abuse of children. The affidavit of probable cause explained that a

computer at the residence was used for sharing images of child sexual abuse

through a file sharing network. The court noted that the crimes suspected

involved digital images, therefore, any person present could easily hide media

storage devices and walk with the evidence, thus establishing a sufficient

nexus between the people present, the location, and the crime suspected. See

Hawkins, 880 A.2d at 680.

      In my view, given our standard of review, I would conclude that the trial

court did not abuse its discretion in denying Hudgens’ suppression motion. As

such, I would affirm the trial court’s order. Accordingly, I respectfully dissent.




                                      -2-